DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 depends upon a cancelled claim.
	Claims 15-18, 20-21 indirectly depend upon a cancelled claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 13-18, 22, 37 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ding (2017/01695886).

Ding discloses 1. A system for image reconstruction, comprising: 
at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including: 
obtaining projection data D.sub.0 generated by an imaging device by scanning an object at first angles, wherein the first angles are a subset of second angles, the second angles including at least short-scan angles for the system to conduct image reconstruction; (Ding, Fig.8, S201, “[0072] At block S201, a first set of projection data may be acquired by scanning an object. The first set of projection data may include a plurality of first projection data each corresponding to a respective projection angle of a plurality of projection angles. In some cases, for each projection angle, the first set of projection data includes a respective first projection data.”, where scanning requires taking data at a plurality of angles including short-scan angles, see paragraph 4533323)
generating an image F.sub.1 based on the projection data D.sub.0; (Ding, Fig.8, S202, “[0073] At block S202, a first set of reconstructed data may be obtained by performing image reconstruction with the first set of projection data.”)
determining, based on the image F.sub.1, projection data D.sub.1 corresponding to third angles that are a subset of the second angles and different from the first angles; and (Ding, Fig.8, S203-S204, “[0074] At block S203, a second set of projection data may be obtained by performing projection calculation with the first set of reconstructed data. The second set of projection data may include a plurality of second projection data each corresponding to a respective projection angle of the plurality of projection angles. In some cases, for each projection angle, the second set of projection data includes a respective second projection data.” “[0075] At block S204, a third set of projection data may be obtained by optimizing the first set of projection data based on a correlation between first projection data and second projection data corresponding to each projection angle. For example, a correlation calculation may be respectively performed on the first projection data and the second projection data corresponding to each projection angle. If the correlation between first projection data and second projection data corresponding to a certain projection angle fulfills a preset condition, e.g., a difference between the first projection data and the second projection data is larger than a preset threshold, the first projection data corresponding to the projection angle may be replaced with the second projection data to optimize the first set of projection data, so as to obtain the third set of projection data.”; paragraph 69, among many locations, indicates that the first projection data may be missing data, while the third should have all data for each angle)
generating a final image associated with the object by performing an iteration process including one or more iterations using initial data including the image F.sub.1, the projection data D.sub.0, and the projection data D.sub.1. (Ding, Fig.8, 205-208, “[0076] At block S205, a second set of reconstructed data may be obtained by performing image reconstruction with the third set of projection data.
[0077] At block S206, determining whether an iterative completion condition is fulfilled, block S207 may be executed if the iterative completion condition is not fulfilled; otherwise, block S208 may be executed. As discussed in further details below, the iterative completion condition can include one of: a number of iterations reaching a preset value or a difference between a second set of reconstructed data obtained in a previous iteration and a second set of reconstructed data obtained in a current iteration being less than or equal to a preset value.
[0078] At block S207, the second set of reconstructed data obtained at block S205 may be used as the first set of reconstructed data at block S203, and return to block S203 to continue executing a next iteration.
[0079] In this example, to reduce more streak artifacts, projection, correlation calculation and reconstruction may be repeatedly performed on reconstructed data by way of iteration. Specifically, after obtaining the second set of reconstructed data, determining whether the second set of reconstructed data can be used or not to generate an image according to whether a predetermined iteration condition is fulfilled
[0085] At block S208, an image reconstruction may be implemented by generating an image with the second set of reconstructed data.”)

Ding discloses 2. The system of claim 1, wherein an i.sub.th iteration of the one or more iterations includes: 
generating an image F.sub.2i based on the projection data D.sub.0 and projection data D.sub.i corresponding to the third angles; generating an image F.sub.2i+1 based on the image F.sub.2i; and 
determining projection data D.sub.i+1 corresponding to the third angles based on the image F2.sub.i+1; and wherein to generate the final image associated with the object by performing the iteration process including the one or more iterations using the initial data including the image F.sub.1, the projection data D.sub.0, and the projection data D.sub.1, the at least one processor is directed to cause the system to perform additional operations including: generating the final image based on the image F.sub.2i+1 generated in an iteration of the one or more iterations satisfying a termination condition. (Ding, Fig. 8, S206,207 and iterative loop, “[0080] For example, if the predetermined iteration condition is not fulfilled, this indicates that the second set of reconstructed data may need to be further optimized. Thus, the second set of reconstructed data may be used as the new first set of reconstructed data at block S207, and return to block S203 to utilize the new first set of reconstructed data to carry out a projection calculation. In this way, a new second set of projection data may be obtained. In such a case, the new second set of projection data may include new second projection data corresponding to each projection angle.”; see [0084] for  termination conditions)

Ding discloses 3. The system of claim 2, wherein the determining of the projection data D.sub.i+1 corresponding to the third angles includes: determining the projection data D.sub.i+1 based on the image F.sub.2i+1 using a forward projection algorithm. (Ding, paragraph 11  “direct Fourier transform algorithm”)

Ding discloses 4. The system of claim 2, wherein the i.sub.th iteration further includes: determining whether the image F.sub.2i+1 generated satisfies the termination condition. (Ding, Fig. 8, S206,207 and iterative loop, “[0080] For example, if the predetermined iteration condition is not fulfilled, this indicates that the second set of reconstructed data may need to be further optimized. Thus, the second set of reconstructed data may be used as the new first set of reconstructed data at block S207, and return to block S203 to utilize the new first set of reconstructed data to carry out a projection calculation. In this way, a new second set of projection data may be obtained. In such a case, the new second set of projection data may include new second projection data corresponding to each projection angle.”; see [0084] for  termination conditions)

Ding discloses 5. The system of claim 4, wherein the determining of whether the image F.sub.2i+1 satisfies the termination condition includes: 
determining projection data D.sub.0i corresponding to the first angles based on the image F.sub.2i+1; determining a difference between the projection data D.sub.0i and the projection data D.sub.0; and determining whether the difference between the projection data D.sub.0i and the  (Ding, “[0084] In some examples, the iteration condition includes reaching a preset number of iterations. In some examples, the iteration condition may be a difference between the second set of reconstructed data generated in this iteration and reconstructed data before optimization (e.g., the second set of reconstructed data generated in the previous iteration) being less than or equal to a preset limit value, as follows:
[00003] .Math. ≥ .Math. x , y .Math. ( .Math. M i  ( x , y ) - M i - 1  ( x , y ) .Math. ) 2 .Math. x , y .Math. ( .Math. M i  ( x , y ) .Math. ) 2 , ( 10 )
where M.sup.i (x,y) is a second set of reconstructed data obtained in an i.sup.th iteration, and M.sup.i-1 (x,y) is a second set of reconstructed data obtained in an (i−1).sup.th iteration. In other words, iteration may be stopped if the difference between a reconstructed image obtained in the i.sup.th iteration and a reconstructed image obtained in the (i−1).sup.th iteration is small enough. Of course, the two conditions do not constitute limitation on the present disclosure, and the skilled person in the art may also make a design according to actual demands.”)

Ding discloses 6. The system of claim 2, wherein the image F.sub.2i is generated based on the projection data D.sub.0 and projection data D.sub.i using an algebraic iterative algorithm. (Ding, “[0084] In some examples, the iteration condition includes reaching a preset number of iterations. In some examples, the iteration condition may be a difference between the second set of reconstructed data generated in this iteration and reconstructed data before optimization (e.g., the second set of reconstructed data generated in the previous iteration) being less than or equal to a preset limit value, as follows:
[00003] .Math. ≥ .Math. x , y .Math. ( .Math. M i  ( x , y ) - M i - 1  ( x , y ) .Math. ) 2 .Math. x , y .Math. ( .Math. M i  ( x , y ) .Math. ) 2 , ( 10 )
where M.sup.i (x,y) is a second set of reconstructed data obtained in an i.sup.th iteration, and M.sup.i-1 (x,y) is a second set of reconstructed data obtained in an (i−1).sup.th iteration. In other words, iteration may be stopped if the difference between a reconstructed image obtained in the i.sup.th iteration and a reconstructed image obtained in the (i−1).sup.th iteration is small enough. Of course, the two conditions do not constitute limitation on the present disclosure, and the skilled person in the art may also make a design according to actual demands.”)

Ding discloses 10. The system of claim 1, wherein to generate the image F.sub.1 based on the projection data D.sub.0, the at least one processor is directed to cause the system to performing additional operations including: generating the image F.sub.1 based on the projection data D.sub.0 using an analytical reconstruction algorithm. (Ding, paragraph 11  “direct Fourier transform algorithm”)

	Claim 13  is rejected under similar grounds as claims 1.
	Claim 14  is rejected under similar grounds as claims 2.
	Claim 15  is rejected under similar grounds as claims 3.
	Claim 16  is rejected under similar grounds as claims 4.
Claim 17  is rejected under similar grounds as claims 5.
	Claim 18  is rejected under similar grounds as claims 6.
	Claim 22  is rejected under similar grounds as claims 10.
	Claim 37  is rejected under similar grounds as claims 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Sidkey “Image reconstruction in circular cone-beam computed tomography by constrained, total variation minimization”, h .

Ding discloses 8. The system of claim 2, But does not expressly disclose “wherein the generating of the image F.sub.2i+1 based on the image F.sub.2i includes: generating the image F.sub.2i+1 by minimizing a total variation (TV) relating to the image F.sub.2i.”
Sidkey discloses “wherein the generating of the image F.sub.2i+1 based on the image F.sub.2i includes: generating the image F.sub.2i+1 by minimizing a total variation (TV) relating to the image F.sub.2i.” (Sidkey, Abstract, “The algorithm minimizes the total variation (TV) of the image subject to the constraint that the estimated projection data is within a specified tolerance of the available data and that the values of the volume image are non-negative. The constraints are enforced by the use of projection onto convex sets (POCS) and the TV objective is minimized by steepest descent with an adaptive step-size. The algorithm is referred to as adaptive-steepest-descent-POCS (ASD-POCS). It appears to be robust against cone-beam artifacts, and may be particularly useful when the angular range is limited or when the angular sampling rate is low”)

The suggestion/motivation for doing so would have been to robust against cone-beam artifacts, and may be particularly useful when the angular range is limited or when the angular sampling rate is low”)
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Ding with Netsch to obtain the invention as specified in claim 12.

Ding in view of Sidkey discloses 9. The system of claim 8, wherein minimizing the TV relating to the image F.sub.2i is via a steepest descent algorithm. (Sidkey, Abstract, “The algorithm minimizes the total variation (TV) of the image subject to the constraint that the estimated projection data is within a specified tolerance of the available data and that the values of the volume image are non-negative. The constraints are enforced by the use of projection onto convex sets (POCS) and the TV objective is minimized by steepest descent with an adaptive step-size. The algorithm is referred to as adaptive-steepest-descent-POCS (ASD-POCS). It appears to be robust against cone-beam artifacts, and may be particularly useful when the angular range is limited or when the angular sampling rate is low”)
Claim 20  is rejected under similar grounds as claims 8.
Claim 21  is rejected under similar grounds as claims 9.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view Netch(2007/0195923)
Ding discloses 12. The system of claim 1, But does not expressly disclose “wherein the system is a Cone-beam imaging system at least including a CBCT system at least including a C-arm X-ray fluoroscopy system.”
Netsch discloses “wherein the system is a Cone-beam imaging system at least including a CBCT system at least including a C-arm X-ray fluoroscopy system.” ([0014] C-arm-system-based CBCT provides a high, isotropic spatial resolution and is becoming a welcome adjunct to the standard fluoroscopy mode in interventional procedures.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the method of Ding on the system of Netsch.
The suggestion/motivation for doing so would have been to fix artifacts on C-arm-system-based CBCT.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Ding with Netsch to obtain the invention as specified in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GANDHI THIRUGNANAM/              Primary Examiner, Art Unit 2662